   16-50960-KMS Dkt 118 Filed 10/20/20 Entered 10/20/20 17:59:33 Page 1 of 2




                           UNITED STATES BANKRUPTCY
                          COURT SOUTHERN DISTRICT OF
                             MISSISSIPPI (JACKSON-3)
 IN RE: David Wayne Lewis                  CASE NO.: 16-50960
       Barbara Ann Lewis                   CHAPTER 13
                Debtor(s)

                                            REQUEST FOR NOTICE
         The undersigned law firm of Marinosci Law Group, P.C.., enters their appearance on behalf of

U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE IGLOO SERIES

IV TRUST, a creditor in above named              bankruptcy    proceedings    and    requests   that   all

notices and pleadings be directed to their attention.


                                                  Respectfully submitted,

                                                  MARINOSCI LAW GROUP, P.C.

                                                  /s/ Christopher K. Baxter

                                                  CHRISTOPHER K. BAXTER
                                                  Attorney Bar No.: 90001747
                                                  Marinosci Law Group, P.C.
                                                  Wellington Center
                                                  14643 Dallas Parkway, Suite 750
                                                  Dallas, TX 75254
                                                  Phone: 972.331.2300
                                                  Fax: 972.331.5240
                                                  bkinquiries@mlg-defaultlaw.com



                                     CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing Notice of Appearance has been served on all
parties as identified below via ECF/Electronic Mail or by First Class US Mail, postage prepaid on
October 20, 2020.
  16-50960-KMS Dkt 118 Filed 10/20/20 Entered 10/20/20 17:59:33 Page 2 of 2




DEBTOR:                                 DEBTOR'S ATTORNEY:
David Wayne Lewis                       Douglas M. Engell
198 CR 3129                             Post Office Box 309
Rose Hill, MS 39356                     Marion, MS 39342

DEBTOR:                                 UNITED STATES TRUSTEE:
Barbara Ann Lewis                       501 EAST COURT STREET, SUITE 6-430
198 CR 3129                             JACKSON, MS 39201
Rose Hill, MS 39356

CHAPTER 13 TRUSTEE:                Respectfully submitted,
Warren A. Cuntz T1, Jr.
P. O. Box 3749                     MARINOSCI LAW GROUP, P.C.
Gulfport, MS 39505-3749
                                    /s/ Christopher K. Baxter
                                   CHRISTOPHER K. BAXTER
                                   Attorney Bar No.: 90001747
                                   Marinosci Law Group, P.C.
                                   Wellington Center
                                   14643 Dallas Parkway, Suite 750
                                   Dallas, TX 75254
                                   Phone: 972.331.2300
                                   Fax: 972.331.5240
                                   bkinquiries@mlg-defaultlaw.com
